Citation Nr: 0018990	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-51 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) following a grant of 
service connection. 


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  

This matter was previously before the Board.  In an April 
1998 decision, the Board denied the veteran's claim for an 
increased evaluation for PTSD.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 1999 Order, the Court vacated 
the Board's decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion). 


REMAND

In October 1995, the RO granted service connection for PTSD 
and assigned a 10 percent evaluation, effective as of May 
1994.  The veteran responded by filing a notice of 
disagreement with respect to the 10 percent rating assigned, 
and this appeal ensued. 

The Joint Motion pointed out that the Board mischaracterized 
the issue as a claim for an "increased rating" for PTSD, 
without consideration of the rule articulated in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the Court noted 
that there is a "distinction between an original rating and a 
claim for an increased rating" and that this distinction "may 
be important . . . in terms of determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  The 
Court in Fenderson held that the rule set forth in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), which states that, where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern, did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection.  Fenderson, 
12 Vet. App. at 126.  Instead, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on the facts found.  Id. at 126.  The 
Court stated that this distinction may be important in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous.  Id.  
Thus, the Board requests that the RO consider whether "staged 
ratings" are appropriate for the veteran's PTSD from the 
effective date of service connection to the present, with 
consideration of all relevant evidence during that period.

The Joint Motion also pointed out that, if necessary, the 
veteran should be afforded an additional psychological 
examination.  The clinical evidence of record shows multiple 
psychiatric diagnoses in addition to PTSD, including an 
impulsive control disorder; depressive disorder; dysthymia; 
avoidant personality disorder, and personality disorder, not 
otherwise specified.  However, the symptoms and impairment 
resulting from the veteran's service-connected PTSD have not 
been distinguished from his nonservice-connected psychiatric 
conditions.  Accordingly, the veteran should be scheduled to 
undergo a VA psychiatric examination, following which the 
examiner should, to the extent possible, distinguish symptoms 
attributable to his service-connected PTSD from other 
diagnosed psychiatric disorder(s), assign and explain the 
meaning of a Global Assessment of Functioning (GAF) score for 
his overall psychiatric impairment, and explain the 
percentage or degree of impairment of that score that 
represents impairment due solely to PTSD.  If the examiner is 
not able to distinguish the symptoms/degree of impairment due 
to PTSD from any other diagnosed psychiatric disorder, the RO 
should consider the decision of Mittleider v. West, 11 Vet. 
App. 181 (1998) (prescribing that, under such circumstances, 
the reasonable doubt doctrine dictates that all psychiatric 
symptoms be attributed to the service-connected disability) 
in the adjudication of the claim. 






Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
a VA psychiatric examination.  The 
claims folder and a complete copy of 
this Remand order must be made 
available to and reviewed by the 
examiner prior to the examination.  The 
examining psychiatrist should determine 
the exact nature, extent, and correct 
diagnosis of any psychiatric disability 
found present.  The psychiatric 
examination is to be conducted in 
accordance with the Fourth Edition of 
the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), the full 
findings reported in terms of multi-
axial diagnoses, and a Global 
Assessment of Functioning (GAF) score 
provided.  In addition, the examiner 
should describe the distribution of 
symptoms for each psychiatric 
disability found present, and should 
specifically provide a separate 
estimate of his GAF score based solely 
on his PTSD symptoms.  The examiner is 
also requested to comment on the nature 
and severity of the veteran's PTSD for 
the entire period from the effective 
date of service connection, May 1994, 
to the present.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should adjudicate the 
veteran's claim for an initial rating 
in excess of 10 percent for PTSD.  In 
so doing, the RO should give 
consideration to the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).

4.  If the determination of this claim 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




